DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:  “the transmission cycle” is not the same as “a user-defined transmission cycle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-9, 11-12, 15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Azizi et al., US 2019/0364492 (IDS). 
Claim 1, Azizi discloses a method of throttling data transmissions in a user equipment (UE), the method comprising: 
5determining that a current temperature of the UE is greater than a threshold temperature ([1381] If detection module 15906 determines that the temperature is above the temperature threshold, detection module 15906 may determine that terminal device 13602 is thermal-constrained); 
identifying a set of data transmissions from a plurality of data transmissions occurring at the UE based on a socket priority of each of the plurality of data transmissions ([1393] Classification module 15904 may therefore be able to classify the traffic received at each socket as realtime or non-realtime traffic (e.g., based on inter-send/arrival times). Classification module 15904 may then apply the realtime or non-realtime classification of a given socket to all traffic associated with the socket); and 
10throttling the identified set of data transmissions ([1402] Traffic control module 15902 may therefore apply the traffic restrictions in 16010 by 'throttling' the non-critical traffic, e.g., delaying transmission of the non-critical traffic) for a time duration (1403] Transmission control module 15902 may therefore employ throttling with a throttling period in the traffic restrictions) for which the current temperature is determined to be greater than the threshold temperature ([1381] If detection module 15906 determines that the temperature is above the temperature threshold).  
Claim 2, Azizi discloses the method of claim 1, wherein each of the plurality of data transmissions is an uplink data transmission ([1423] generate uplink data packets (which may be e.g., IP packets) and provide the data packets to controller 13710 (via the OS and modem driver) for transmission), and wherein throttling the identified set of data 15transmissions further comprises: 
buffering a plurality of data packets corresponding to the identified set of data transmissions in a buffer storage space ([1402] Traffic control module 15902 may then buffer the non-critical traffic while the transmission components are in the sleep or low-power state, which may allow the heat of terminal device 13602 to dissipate); and 
releasing the plurality of data packets for uplink transmission ([1403] after the expiry of the throttling period, may then transmit the buffered traffic), upon determining the current temperature to be lower than the threshold temperature ([1402] Traffic control module 15902 may then buffer the non-critical traffic while the transmission components are in the sleep or low-power state, which may allow the heat of terminal device 13602 to dissipate and cause terminal device 13602 to drop in temperature).  
Claim 5, Azizi discloses the method of claim 1, wherein the plurality of data transmissions comprises one or more uplink data transmissions and one or more downlink data transmissions ([1496] a terminal device transmit­ ting and receiving a 20 MHz downlink waveform may expend more battery power than a terminal device that is transmitting and receiving a 5 MHz downlink waveform. Additionally, some wideband physical layer waveforms may have a high peak-to-average-power ratio (PAPR), which may lead to further power consumption for uplink transmissions), 
wherein the identified set of data transmissions is identified to comprise the one or more uplink data transmissions ([1423] Applications 15908 and 15910 may therefore generate uplink data packets (which may be e.g., IP packets), and 10wherein throttling the identified set of data transmissions further comprises: 
transmitting a plurality of data packets of the one or more uplink data transmissions ([1423] Applications 15908 and 15910 may therefore generate uplink data packets (which may be e.g., IP packets) and provide the data packets to controller 13710 (via the OS and modem driver) for transmission) based on a UE-defined transmission cycle ([1331] There may be a variety of similar use scenarios based on user-initiated triggering, may wish to send an SMS in the next three hours, etc. All variations of priority services and priority service periods are within the scope of this disclosure. Additionally, in some aspects a user may also specify multiple services that should be prioritized, [1442] traffic control module 15902 may periodically repeat the throttling period by repeatedly delaying and buffering non-critical traffic for the duration of the throttling period before transmitting the buffered non-critical data at the expiry of the throttling period), 
wherein the transmission of the plurality of the data packets is suspended for an OFF period of the transmission cycle ([1440] traffic control module 15902 may deactivate (sleep or low-power state) the transmission components for the duration of the throttling period and buffer any further traffic. Traffic control module 15902 may then transmit the buffered traffic after each throttling period has expired).  
Claim 7, Azizi discloses a method of throttling a plurality of uplink data transmissions in a user equipment (UE), the method comprising: 
determining that a current temperature of the UE is greater than a threshold temperature ([1381] If detection module 15906 determines that the temperature is above the temperature threshold, detection module 15906 may determine that terminal device 13602 is thermal-constrained); and 
30throttling ([1402] Traffic control module 15902 may therefore apply the traffic restrictions in 16010 by 'throttling' the non-critical traffic, e.g., delaying transmission of the non-critical traffic) the plurality of uplink data transmissions ([1423] provide the resulting uplink data to physical layer processing module 13708 for radio transmission via RF transceiver 13704 and antenna system 13702) based on a UE-defined transmission cycle if the current temperature is greater than the threshold temperature ([1381] If detection module 15906 determines that the temperature is above the temperature threshold, detection module 15906 may determine that terminal device 13602 is thermal-constrained), 
wherein the throttling comprises: 221398-1378 (YPF202007-0044/US) 
transmitting a plurality of data packets of the plurality of uplink data transmissions during an ON period of the transmission cycle ([1399] Classification module 15904 may therefore classify data packets in 16008 as critical or non-critical based on varying degrees of criticality, [1406] For example, traffic control module 15902 may act as a scheduler and transmit critical traffic as soon as it arrives from classification module 15904. Traffic control module 15902 may therefore avoid interrupting critical traffic.); and 
suspending the transmission of the plurality of data packets ([1440] traffic control module 15902 may deactivate (sleep or low-power state) the transmission components for the duration of the throttling period and buffer any further traffic. Traffic control module 15902 may then transmit the buffered traffic after each throttling period has expired) of the plurality of uplink data transmissions ([1423] provide the resulting uplink data to physical layer processing module 13708 for radio transmission via RF transceiver 13704 and antenna system 13702) during an OFF period of the transmission cycle ([1399] Classification module 15904 may therefore classify data packets in 16008 as critical or non-critical based on varying degrees of criticality, [1440] traffic control module 15902 may deactivate (sleep or low-power state) the transmission components for the duration of the throttling period and buffer any further traffic. Traffic control module 15902 may then transmit the buffered traffic after each throttling period has expired).  
Claim 8, Azizi as modified discloses the method of claim 7, wherein the ON period and the OFF period of the transmission cycle are determined based on at least one of an occupancy status of a buffer configured to store a plurality of data packets of the plurality of uplink data transmissions ([1404] traffic control module 15902 may deactivate the transmission components and buffer incoming non-critical data (e.g., received from classification module 15904) during the throttling period in 16010. If traffic control module 15902 then receives data packets that are classified as critical traffic by classification module 15904, traffic control module 15902 may terminate the throttling period and transmit the buffered data non-critical traffic and the newly received critical traffic), a data arrival rate of the plurality of data packets from respective plurality of applications 10generating the plurality of data packets, and a latency requirement associated with each of the plurality of applications.  
Claim 9, Azizi as modified discloses the method of claim 7, wherein throttling the plurality of uplink data transmissions further comprises: 
15determining a quality indicator ([1033] Terminal device 13602 may determine the QoS requirements for the dedicated network bearer based on the requesting application or service) associated with each of the plurality of uplink data transmissions ([1233] Accordingly, terminal device 13602 may transmit a bearer resource allocation request to the MME that specifies a QCI and TFT information for the requested dedicated bearer resources (in addition to other bearer parameters such as a guaranteed bitrate (GBR) and maximum bitrate (MBR) if the requested dedicated bearer is a GBR bearer)); 
determining a priority order ([1409] a user provides a hierarchical priority for applications and/or services, traffic control module 15902 may apply traffic restrictions in 16010 based on the hierarchical priority) of the plurality of uplink data transmissions based on the quality indicator associated with each of the plurality of uplink data transmissions ([1423] process the data packets according to the user-plane cellular protocol stack protocols and provide the resulting uplink data to physical layer processing module 13708 for radio transmission via RF transceiver 13704 and antenna system 13702, [1424] applications 15908 and 15910 may tag each data packet with a traffic priority indicator that indicates whether each data packet is realtime or non-realtime); and 
throttling the plurality of uplink data transmissions ([1423] process the data packets according to the user-plane cellular protocol stack protocols and provide the resulting uplink data to physical layer processing module 13708 for radio transmission via RF transceiver 13704 and antenna system 13702) based on the determined priority 20order ([1419] classification module 15904 may consider user­ priority vs. non-user priority in identifying critical traffic, without considering user-priority vs non-user priority.).  
Claim 11, see claim 1 for the rejection, Azizi as modified discloses (fig 16, [0020] FIG. 16 shows an exemplary internal configuration of a terminal device) a user equipment (UE) configured to throttle data transmissions, the UE comprising: 
a communication unit (fig 16 [0553] antenna system 1602, radio frequency (RF) transceiver 1604); 
a storage unit (fig 16 memory 1614); and 30a 
controller (fig 16 controller 1610) electrically coupled to the communication unit and the storage unit (fig 16), 
wherein the controller is configured to: 
monitor a current temperature of the UE; 231398-1378 (YPF202007-0044/US) 
determine that a current temperature of the UE is greater than a threshold temperature; 
identify a set of data transmissions from a plurality of data transmissions occurring at the UE based on a socket priority of the plurality of data transmissions; and 
5throttle the identified set of data transmissions for a time duration for which the current temperature is determined to be greater than the threshold temperature.  
Claim 12, see claim 2 for the rejection, Azizi discloses the UE of claim 11, wherein each of the plurality of data transmissions is an uplink data transmission, and wherein the controller is further configured to: 
10buffer a plurality of data packets corresponding to the identified set of data transmissions in a buffer storage space; and 
release the plurality of data packets for uplink transmission, upon determining the current temperature to be lower than the threshold temperature.  
Claim 15, see claim 5 for the rejection, Azizi as modified discloses the UE of claim 11, wherein the plurality of data transmissions comprises one or more uplink data transmissions and one or more downlink data transmissions, 241398-1378 (YPF202007-0044/US) 
wherein the identified set of data transmissions is identified to comprise the one or more uplink data transmissions, and 
wherein the controller is further configured to: 
transmit a plurality of data packets of the one or more uplink data transmissions 5based on a UE-defined transmission cycle, 
wherein the transmission of the plurality of the data packets is suspended for an OFF period of the transmission cycle.  
Claim 17, see claim 7 for the rejection, Azizi discloses (fig 16, [0020] FIG. 16 shows an exemplary internal configuration of a terminal device) a user equipment (UE) configured to throttle a plurality of uplink data 20transmissions, the UE comprising: 
a communication unit (fig 16 [0553] antenna system 1602, radio frequency (RF) transceiver 1604); 
a storage unit (fig 16 memory 1614); and 
a controller (fig 16 controller 1610) electrically coupled to the communication unit and the storage unit (fig 16), wherein the controller is configured to: 
25determine that a current temperature of the UE is greater than a threshold temperature; and 
throttle the plurality of uplink data transmissions based on a UE-defined transmission cycle if the current temperature is greater than the threshold temperature, wherein the throttling comprises: 
30transmitting a plurality of data packets of the plurality of uplink data transmissions during an ON period of the transmission cycle; and 251398-1378 (YPF202007-0044/US) 
suspending the transmission of the plurality of data packets of the plurality of uplink data transmissions during an OFF period of the transmission cycle.  
Claim 18, see claim 8 for the rejection, Azizi as modified discloses the UE of claim 17, wherein the controller is further configured to determine 5the ON period and the OFF period of the transmission cycle based on at least one of an occupancy status of a buffer configured to store a plurality of data packets of the plurality of uplink data transmissions, a data arrival rate of the plurality of data packets from respective plurality of applications generating the plurality of data packets, and a latency requirement associated with each of the plurality of applications.
Claim 19, see claim 9 for the rejection, Azizi as modified discloses the UE of claim 17, wherein the controller is further configured to: 
determine a quality indicator associated with each of the plurality of uplink data transmissions; 
determine a priority order of the plurality of uplink data transmissions based on the isquality indicator associated with each of the plurality of uplink data transmissions; and 
throttle the plurality of uplink data transmissions based on the determined priority order.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., US 2019/0364492 (IDS) in view of Sandoval, US Patent No. 6,990,073.
Claim 3, Azizi discloses the method of claim 2, further comprising: 
but does not explicitly disclose, 
determining an occupancy of the buffer storage space to be greater than or equal to a storage space threshold; and 
discarding additional data packets corresponding to the identified set of data 25transmissions, based on determining the occupancy of the buffer storage space to be greater than or equal to the storage space threshold.  
However, as Sandoval discloses determining an occupancy of the buffer storage space to be greater than or equal to a storage space threshold (fig 3, maximum threshold); and 
discarding additional data packets corresponding to the identified set of data transmissions (fig 3, data packet is discarded), based on determining the occupancy of the buffer storage space to be greater than or equal to the storage space threshold (fig 3, maximum threshold).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Azizi invention with Sandoval invention to include the claimed limitation(s) so as to allow the UE to implement a data flow control on its buffer in order to improve data transmission rate upon congestion detection. 
Claim 13, see claim 3 for the rejection, Azizi discloses the UE of claim 12, wherein the controller is further configured to: 
determine an occupancy of the buffer storage space to be greater than or equal to a storage space threshold; and 
discard additional data packets corresponding to the identified set of data transmissions, based on determining the occupancy of the buffer storage space to be greater 20than or equal to the storage space threshold.  
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., US 2019/0364492 (IDS) in view of Jiang et al., US 2021/0076450 (Cont. appl. Filed on May 30, 2019) and further in view of Kootstra, US 2008/0089230.
Claim 4, Azizi discloses the method of claim 1, 
but does not explicitly disclose, 
wherein each of the plurality of data transmissions is a downlink data transmission, and wherein throttling the identified set of data 30transmissions further comprises: 211398-1378 (YPF202007-0044/US) 
generating a control request to adjust a transmission window size associated with the data transmission of the identified set of data transmissions; and 
transmitting the generated control request to a network node associated with the data transmission of the identified set of data transmissions.  
However, as Jiang discloses wherein each of the plurality of data transmissions is a downlink data transmission ([0090] a downlink service packet arrival cycle, a downlink service packet size, a downlink data transmission rate, a downlink service delay requirement, a remaining battery life of the terminal device, and a temperature of the terminal device). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Azizi invention with Jiang invention to include the claimed limitation(s) so as to allow the UE to communicate with the network performing both the uplink and downlink transmissions. 
But Azizi and Jiang invention does not explicitly disclose,
and wherein throttling the identified set of data 30transmissions further comprises: 211398-1378 (YPF202007-0044/US) 
generating a control request to adjust a transmission window size associated with the data transmission of the identified set of data transmissions; and 
transmitting the generated control request to a network node associated with the data transmission of the identified set of data transmissions.  
However, as Kootstra discloses generating a control request to adjust a transmission window size associated with the data transmission of the identified set of data transmissions ([0012] work station 14 requests a TCP file from the server 12, the 16-bit field in the header of the request message identifies the size of the TCP window that is pre-programmed into the station 14); and 
transmitting the generated control request to a network node associated with the data transmission of the identified set of data transmissions ([0012] work station 14 requests a TCP file from the server 12, the 16-bit field in the header of the request message identifies the size of the TCP window that is pre-programmed into the station 14).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Azizi and Jiang invention with Kootstra invention to include the claimed limitation(s) so as to allow the UE to send request to the network for the size of the TCP window in order to properly transmit data packets to the network. 
Claim 14, see claim 4 for the rejection, Azizi discloses the UE of claim 11, wherein each of the plurality of data transmissions is a downlink data transmission, and 
wherein the controller is further configured to: 25generate a control request to adjust a transmission window size associated with the data transmission of the identified set of data transmissions; and 
transmit the generated control request to a network node associated with the data transmission of the identified set of data transmissions.  
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azizi et al., US 2019/0364492 (IDS) in view of Wang et al., US 2011/0002262.
Claim 10, Azizi as modified discloses the method of claim 7, further comprising: 
but is silent on, 
requesting an application processor layer of the UE to modify a re-transmission timer associated with the plurality of uplink transmissions based on the transmission cycle.  
However, as Wang teaches ([0009] WTRU may adjust a number of timers, such as the time alignment timer, the on-duration timer, the DRX inactivity timer, the DRX retransmission timer, [0077] the WTRU stops the DRX retransmission timer if running) hence requesting an application processor layer of the UE to modify a re-transmission timer associated with the plurality of uplink transmissions based on the transmission cycle as a skilled artisan in the art would have recognized the teaching and to adapt it to arrive at the claimed invention.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Azizi invention with Wang invention to include the claimed limitation(s) so as to allow the UE to adjust a retransmission timer in order to meet the new transmission parameter requirements. 
Claim 20, see claim 10 for the rejection, Azizi as modified discloses the UE of claim 17, wherein the controller is further configured to request 20an application processor layer of the UE to modify a re-transmission timer associated with the plurality of uplink transmissions based on the transmission cycle.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
156, the method of claim 1, wherein the plurality of data transmissions comprises at least one uplink data transmission and at least one downlink data transmission, and 
wherein identifying the set of data transmissions further comprises: 
comparing a socket priority of the at least one uplink data transmission with a socket priority of the at least one downlink data transmission; 
20identifying a data transmission from amongst the at least one uplink data transmission and the at least one downlink data transmission, having a lower socket priority, based on the comparison; and 
including the identified data transmission in the identified set of data transmissions for throttling.  
16, the UE of claim 11, wherein the plurality of data transmissions comprises at least one uplink data transmission and at least one downlink data transmission, and 10wherein the controller is further configured to: 
compare a socket priority of the at least one uplink data transmission with a socket priority of the at least one downlink data transmission; 
identify a data transmission from amongst the at least one uplink data transmission and the at least one downlink data transmission, having a lower socket priority, based on 15the comparison; and 
include the identified data transmission in the identified set of data transmissions for throttling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647